              Case 2:20-cv-00991-JRC Document 14 Filed 10/06/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      ELISABETH OLIVIERI,
                                                            CASE NO. 2:20-cv-00991-JRC
11                             Plaintiff,
                                                            ORDER GRANTING EXTENSION
12              v.                                          TO FILE ADMINISTRATIVE
                                                            RECORD
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15          This matter is before the Court on defendant’s request to extend the time in which to file

16   the Administrative Record (“AR”) in light of the COVID-19 outbreak’s impact on the

17   Commissioner’s operations. See Dkts. 12, 13. Based on defendant’s motion and that plaintiff

18   has no opposition, the Court will grant the request. The AR is due November 3, 2020. If the AR

19   becomes available to the Office of General Counsel before October 24, 2020, defendant shall file

20   the AR within 10 days of when it becomes available.

21          Dated this 6th day of October, 2020.

22

23
                                                         A
                                                         J. Richard Creatura
                                                         United States Magistrate Judge
24

     ORDER GRANTING EXTENSION TO FILE
     ADMINISTRATIVE RECORD - 1
